



Exhibit 10(s)


OLIN CORPORATION
2018 Long Term Incentive Plan
Restricted Stock Unit Award


Restricted Stock Unit Certificate




This certificate certifies that the employee named below has been awarded on the
date hereof the number of Restricted Stock Units shown below.


Subject to the terms and conditions of the Olin Corporation 2018 Long Term
Incentive Plan and related Award Description and the rules adopted by the
Committee administering such Plan, this certificate will entitle the recipient
following employment through the Vesting Date, to a payment of one share of Olin
Common Stock for each Restricted Stock Unit awarded.


Employee:


Number of Restricted Stock Units:


Vesting Date:




OLIN CORPORATION
By the Compensation Committee




_________________________________
Authorized Signature


_________________________________
Employee Signature




Dated:







